ORDER

PER CURIAM.
Thomas Mark Smith (Father) appeals from a judgment of the Circuit Court of St. Louis County in favor of Ouida Jan Smith (Mother) *767on her Motion to Modify Dissolution Decree as to custody and child support.
We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the uses of the parties involved, has been provided explaining the reasons for our holdings.